                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


In re Crash of Aircraft N93PC        )
                                     )               No. 3:15-cv-0112-HRH
on July 7, 2013, at Soldotna, Alaska )                 [Consolidated with
                                     )             No. 3:15-cv-0113-HRH and
_________________________________)                  No. 3:15-cv-0115-HRH]




                     ORDER FOR DISMISSAL WITH PREJUDICE

       Pursuant to the Stipulation for Dismissal with Prejudice1 by the parties, all actions
in the consolidated cases by Mary Rediske (now known as Mary Hall), Special Admini-

strator of the Estate of Walter W. Rediske, against defendants Honeywell International

Inc. and Texas Turbine Conversions, Inc., are hereby DISMISSED WITH PREJUDICE,

with each party to bear its own costs and attorneys’ fees. This dismissal extends to all
claims that Mary Rediske made or could have made against Honeywell International Inc.

or Texas Turbine Conversions, Inc., in any of the consolidated cases, including, but not

limited to, all claims on behalf of the minor statutory beneficiaries of the Rediske Estate.
       DATED at Anchorage, Alaska, this 11th day of August, 2021.



                                                  /s/ H. Russel Holland
                                                  United States District Judge




       1
       Docket No. 542.

ORDER FOR DISMISSAL WITH PREJUDICE                                                         -1-


           Case 3:15-cv-00112-HRH Document 543 Filed 08/11/21 Page 1 of 1
